685-/5"
                               ELECTRONIC RECORD




COA#       11-11-00241-CR                        OFFENSE:       30.02F2


           Johnathen Lee Harrison
STYLE:     v. State of Texas                     COUNTY:        Brown

COA DISPOSITION:      AFFIRMED                   TRIAL COURT:   35th District Court


DATE: 8/15/15                    Publish: NO     TCCASE#:       CR20133




                        IN THE COURT OF CRIMINAL APPEALS



          Johnathen Lee Harrison
style:    v. State of Texas                          CCA#:      PD-0685-15

          PZOSE                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:            .

                                                     JUDGE:

DATE: _    // bP/j&jr                                SIGNED:                          PC:_
JUDGE:      &Ll66ou&^—                               PUBLISH:                         DNP:




                                                                                      MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                            ELECTRONIC RECORD